
	
		II
		110th CONGRESS
		2d Session
		S. 3592
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25
			 (legislative day, September 17), 2008
			Mr. Schumer (for himself
			 and Mrs. Clinton) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To designate 4 counties in the State of New
		  York as high-intensity drug trafficking areas, and to authorize funding for
		  drug control activities in those areas.
	
	
		1.Short titleThis Act may be cited as the
			 New York/New Jersey High-Intensity
			 Drug Trafficking Area Expansion Act of 2008.
		2.Designation of high-intensity drug
			 trafficking areas in New YorkThe counties of Clinton, Franklin,
			 Jefferson, and St. Lawrence in the State of New York are designated as
			 high-intensity drug trafficking areas and shall be part of the New York/New
			 Jersey high-intensity drug trafficking area under the program administered by
			 the Office of National Drug Control Policy.
		3.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary for each of the fiscal
			 years 2009 through 2014 to carry out drug control activities in the areas
			 designated by this Act.
		
